DETAILED ACTION
Response to Amendment
Applicant's amendments filed July 21st, 2022 have been entered. Claims 1-2, 4, 12-13, and 15 have been amended. Claims 7-11 and 18-20 have been cancelled.

The Section 112, 2nd paragraph rejections made in the Office action mailed January 26th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections over Murphy (as a primary reference) mailed January 26th, 2022 have been withdrawn due to Applicant’s amendments. However, upon further consideration, a new grounds of rejection has been made.
The Section 103 rejections over Erb (as a primary reference) mailed January 26th, 2022 have been withdrawn due to Applicant’s amendments. However, upon further consideration, a new grounds of rejection has been made.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
However, despite the lack of any specific allegations or arguments by Applicant, the rejections have been updated/modified as recited below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, as evidenced by Dry et al. (U.S. Pub. No. 2006/0160451 A1) (hereinafter “Dry”), in view of LaMarca et al. (U.S. Patent No. 5,149,582) (hereinafter “LaMarca”), optionally Yoshida et al. (U.S. Pub. No. 2009/0186193 A1) (hereinafter “Yoshida”), and optionally Nakamura AND/OR Watamoto (JP 04-091266 A) (hereinafter “Watamoto”).
Regarding claims 1-2, 4, 6, 12-13, 15, and 17, , Murphy teaches a composite fire barrier/thermally insulating fabric, used in covering cushions such as mattresses and seats [0002, 0049], placed under a ticking (outer textile) [0034, 0042-0043], wherein the thermally insulating fabric comprises a nonwoven formed of one or more (first/third) of several non-thermoplastic flame-resistant fibers and the fire barrier fabric comprises a knit, warp or circular knitted (Exs. 1.3 & 1.3) (second/fourth) yarns of one or more of several non-thermoplastic flame-resistant fibers [0032, 0034-0035], wherein the fire barrier fabric is needle punched into the nonwoven integrating the two (inherently at least partially embedding the knit such that at least some of flame-resistant fibers of the nonwoven form part of the upper surface of composite) [0037, 0045], wherein both knit fabrics should be inherently at least somewhat elastically stretchable due to the knitted structure, wherein in particular the circular knit fabric should inherently have stretch-recovery properties as evidenced by Dry who teaches a barrier material as a seat cover comprising a circular knit [0003], which can be modified to comprise a controlled stretch-recovery, as opposed to an uncontrolled stretch-recovery [0022, 0029].
Further regarding claim 1, the nonwoven extending past the adjacent/first side of the knit a certain amount is not taught and in the event that a stretchable knit is not inherently taught:
LaMarca teaches a tailorable, flame barrier composite fabric sheet suitable for use as an upholstery cover for seat foam cushions comprising a nonwoven layer needle punched from at least a nonwoven layer side with the first/lower side of a stretchable fabric layer, wherein the stretchable fabric layer is preferably a stretchable knitted-type synthetic fiber fabric, which imparts tailorability, wrinkle recovery (stretch-recovery), and puncture resistance (col. 3, lines 45-54), and can range in thickness from 10 to 80 mils (0.25 to 2.0 mm) (col. 5, lines 37-39), wherein the needle punched fabric layer mechanically entangles and penetrates the stretchable fabric sheet such that a relatively thin layer of nonwoven fibers is formed on a top/second side of the fabric (col. 2, lines 19-26 & claim 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the wrap knit or circular knit embodiments of the fire barrier layer as, or modified to form, the stretchable knitted synthetic fiber fabric. One of ordinary skill in the art would have been motivated to provide wrinkle recovery and tailorability to the flame-resistant needle-punched knit/nonwoven composite fabric (col. 3, lines 45-54).
Furthermore, Yoshida teaches an entangled fabric as a seat covering [0001], wherein the step of needle punching mechanically entangles and penetrates the nonwoven fibers through the knitted fabric creating a nonwoven fabric layer on the outer surface providing pilling and abrasion resistance [0009, 0020, 0037], wherein the total thickness of the entangled fabric is 0.35 to 8.0 mm, the entangled nonwoven being a majority of that thickness the thickness of the knitted fabric being 0.1 to 1.5 and the thickness of the outer/top side nonwoven fabric layer being 0.05 to 1.5 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention to have the nonwoven fibers penetrate past the facing/first side knit fabric such that a thin layer of nonwoven fibers is formed on/above the opposing/second side, wherein the distance through the knit layer and thereabove would fall within or near the claimed range. One of ordinary skill in the art would have looked to the art for beneficially needle punched nonwoven/knit composites (col. 2, lines 19-26 & claim 1), wherein the outer nonwoven layer would have a beneficial pilling and abrasion resistance [0009, 0020, 0037].
Lastly, regarding claims 1 and 12, Murphy teaches the fire barrier fabric has a basis weight of 0.25-8 osy (8.5-271.2 gsm) and the thermally insulating fabric has a basis weight of 1-20 osy (33.9-678 gsm), for a calculated total composite weight range of 1.25-28 osy (42.4-949.2 gsm) and fire barrier fabric layer calculated wt% range of 1.2%-88.9% and a thermally insulating fabric calculated wt% range of 11.1%-98.8%. Although Murphy’s ranges do not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. But, in the event the range of the basis weights and weight percentages as explicitly or implicitly disclosed by Murphy are not prima facie obvious:
Nakamura teaches a knit fabric structure embedded in a nonwoven via needle-punching to increase its abrasion strength and tensile strength [Prior Art & Examples], wherein the knit fabric is within a range of 20 to 200 gsm, most preferably 30 to 150 gsm, and comprising a weight percentage of less than 70% of the composite fabric, preferably between 10% and 50%.
	AND/OR
Watamoto teaches a composite fabric for automobile interiors comprising a nonwoven layer and a knitted layer integrated via mechanical entanglement by the way of needle punching such that some of the fibers emerge on the other side of the knitted fabric (Figs. 1 & 3 [3a]), wherein it is preferably to use a knitted fabric with a basis weight of 30 to 50 g/m2 from the viewpoint of cost and the basis weight of the nonwoven is preferably 100 to 300 g/m2 in terms of bulkiness and price (pg. 2), wherein a calculated total weight percentage is 130 to 350 g/m2.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the needle punched knit/nonwoven composite fabrics of Nakamura and/or Watamoto as a guide for forming the basis weights and wt% of the needle punched knit/nonwoven composite fabric within or near the claimed ranges. One of ordinary skill in the art would have been motivated to provide a knitted fabric that prevents wrinkles on the surface but is not too dense to be penetrated/entangled (Nakamura; pg. 3, last paragraph) in an amount that prevents surface exposure (Nakamura; pg. 5, last paragraph), wherein lower weights for both the knitted fabric and nonwoven would be preferred for cost reasons while maintaining the combined benefits of an entangled composite fabric (Watamoto), wherein the combination of both teachings forms a composite fabric comprising a knit fabric having a basis weight of 30 to 50 gsm at about 10-50 wt% of the composite, a nonwoven fabric of 100 to 300 gsm at about 50-90 wt% of the composite, for a composite fabric weight of about 130-350 gsm.
Regarding claims 3, 5, 14, and 16, Murphy teaches at least one of the fire barrier fabric and thermally insulating fabric is formed of high temperature fibers such as oxidized polyacrylonitrile and/or aramids (Kevlar), which may be blended with FR-treated cotton [0034-0035].

Claims 1-4, 12-15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erb in view of LaMarca et al. (U.S. Patent No. 5,149,582) and optionally Yoshida et al. (U.S. Pub. No. 2009/0186193 A1) (hereinafter “Yoshida”), and optionally Nakamura AND/OR Watamoto (JP 04-091266 A) (hereinafter “Watamoto”).
Regarding claims 1-4, 12-15, and 17, Erb teaches a fabric composite having fire-blocking properties, used as covering to be used under an outer dress covering in aircraft or other vehicular seats [0002, 0023], comprising at least one nonwoven fabric layer (All Figs. [30]) comprising preoxidized polycacrylonitrile fibers and para-aramid fibers (first/third), and optionally polybenzimidazole [0013-0014], and a fire blocking fabric (All Figs. [32]), such as one comprising Nomex (meta-aramid fibers) or Conex (aramid) yarns [0017, 0027] that are needlepunched such that the fibers of the fire blocking fabric are at least partially entangled/embedded in surface of the nonwoven (All Figs. [36]), such that at least a portion of the fibers extend through the scrim and form the upper surface of the composite [0029 & Fig. 2], which increases the wear resistance [0011]
Further regarding claim 1, the fire blocking fabric is taught to be a scrim woven of aramid yarns as set forth in the examples, wherein at least one example is a polyester and glass fiber layered system [0017, 0047], but a stretchable knit layer and a nonwoven fiber penetration distance past the adjoining side are not taught.
LaMarca teaches a tailorable, flame barrier composite fabric sheet suitable for use as an upholstery cover for seat foam cushions comprising a nonwoven layer needle punched from at least a nonwoven layer side with the first/lower side of a stretchable fabric layer, wherein the stretchable fabric layer is preferably a stretchable knitted-type synthetic fiber fabric, which imparts tailorability, wrinkle recovery (stretch-recovery), and puncture resistance (col. 3, lines 45-54), and can range in thickness from 10 to 80 mils (0.25 to 2.0 mm) (col. 5, lines 37-39), wherein the needle punched fabric layer mechanically entangles and penetrates the stretchable fabric sheet such that a relatively thin layer of nonwoven fibers is formed on a top/second side of the fabric (col. 2, lines 19-26 & claim 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to use a stretchable knitted fabric in place of a woven fabric, replacing a stretchable polyester knitted fabric/glass woven layered combination with a stretchable polyaramid knitted fabric. One of ordinary skill in the art would have been motivated to provide the surface embedded stretchable fabric for wrinkle recovery and tailorability to the flame-resistant needle-punched knit/nonwoven composite fabric (col. 3, lines 45-54) in a single layer combining the flame/puncture resistance equivalent to glass fibers and the synthetic fiber benefits equivalent to polyester fibers.
Furthermore, Yoshida teaches an entangled fabric as a seat covering [0001], wherein the step of needle punching mechanically entangles and penetrates the nonwoven fibers through the knitted fabric creating a nonwoven fabric layer on the outer surface providing pilling and abrasion resistance [0009, 0020, 0037], wherein the total thickness of the entangled fabric is 0.35 to 8.0 mm, the entangled nonwoven being a majority of that thickness the thickness of the knitted fabric being 0.1 to 1.5 and the thickness of the outer/top side nonwoven fabric layer being 0.05 to 1.5 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention to have the nonwoven fibers penetrate past the facing/first side knit fabric such that a thin layer of nonwoven fibers is formed on/above the opposing/second side, wherein the distance through the thickness of knit layer and thereabove would fall within or near the claimed range. One of ordinary skill in the art would have looked to the art for beneficially needle punched nonwoven/knit composites (col. 2, lines 19-26 & claim 1), wherein the outer nonwoven layer would have a beneficial pilling and abrasion resistance [0009, 0020, 0037].
Lastly, further regarding claims 1 and 12, in the event that the basis weights and weight percentages as explicitly or implicitly disclosed by Erb do not prima facie overlap the claimed ranges:
Nakamura teaches a knit fabric structure embedded in a nonwoven via needle-punching to increase its abrasion strength and tensile strength [Prior Art & Examples], wherein the knit fabric is within a range of 20 to 200 gsm, most preferably 30 to 150 gsm, and comprising a weight percentage of less than 70% of the composite fabric, preferably between 10% and 50%.
	AND/OR
Watamoto teaches a composite fabric for automobile interiors comprising a nonwoven layer and a knitted layer integrated via mechanical entanglement by the way of needle punching such that some of the fibers emerge on the other side of the knitted fabric (Figs. 1 & 3 [3a]), wherein it is preferably to use a knitted fabric with a basis weight of 30 to 50 g/m2 from the viewpoint of cost and the basis weight of the nonwoven is preferably 100 to 300 g/m2 in terms of bulkiness and price (pg. 2), wherein a calculated total weight percentage is 130 to 350 g/m2.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the needle punched knit/nonwoven composite fabrics of Nakamura and/or Watamoto as a guide for forming the basis weights and wt% of the needle punched knit/nonwoven composite fabric within or near the claimed ranges. One of ordinary skill in the art would have been motivated to provide a knitted fabric that prevents wrinkles on the surface but is not too dense to be penetrated/entangled (Nakamura; pg. 3, last paragraph) in an amount that prevents surface exposure (Nakamura; pg. 5, last paragraph), wherein lower weights for both the knitted fabric and nonwoven would be preferred for cost reasons while maintaining the combined benefits of an entangled composite fabric (Watamoto), wherein the combination of both teachings forms a composite fabric comprising a knit fabric having a basis weight of 30 to 50 gsm at about 10-50 wt% of the composite, a nonwoven fabric of 100 to 300 gsm at about 50-90 wt% of the composite, for a composite fabric weight of about 130-350 gsm.

Claims 5 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erb in view of LaMarca and Yoshida, as applied to claim 1 above, further in view of Schmitt et al. (U.S. Pub. No. 2014/0020849 A1) (hereinafter “Schmitt”).
Regarding claims 5 and 16, Erb does not teach yarns formed from a blend of aramid fibers and fire-resistant cotton fibers.
Schmitt teaches flame resistant yarns that can formed knitted fabrics [0011, 0026, 0034], combining the benefits of using comfortable and cost-effective flame-retardant cotton fibers and the flame retardant properties of aromatic polyamides (aramids) without the “scaffolding effect” [0004, 0010-0012, 0036].
It would have been obvious to one of ordinary skill in the art at the time of invention to use yarns comprising a blend of para-aramid and fire-resistant cotton. One of ordinary skill in the art would have been motivated to form a knittable yarn that eliminates the scaffolding effect, is cost-effective, wear resistant, and reduces char lengths [0011, 0036].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erb in view of LaMarca and Yoshida, as applied to claim 1 above, further in view of Dry et al. (U.S. Pub. No. 2006/0160451 A1) (hereinafter “Dry”) or John et al. (U.S. Pub. No. 2013/0198941 A1) (hereinafter “John”).
Regarding claim 6, Erb/LaMarca do not teach a circular knit textile or a lacoste knit.
Dry teaches a flame resistant fabric, wherein a foam transportation cushion is covered by a flame-resistant barrier material comprising a preferably controlled stretch-recoverable circular knit [0003, 0022].
	OR
John teaches a first textile layer comprising yarns of aramid designed as a piqué knit [0015], wherein pique knits due to their one- or double-bed with tuck loops structure provide bidirectional stretchability even without using elastomeric yarns [0012-0013, 0019-0020, 0080-0081].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art of stretchable fire/flame resistant knit fabrics for exemplary knit types, since the stretchable knit pattern of LaMarca is not limited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Yagihashi et al (JP 2000-211051 A) teach a composite interior finishing material, such as car seat skins [0016], comprising a knitted fabric having a knitted pattern, wherein a nonwoven on the reverse side is needle punched such that the hairs/fibers of the nonwoven penetrate and extend through and above the knitted fabric giving a velour appearance [0004-0005].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        AU 1781